PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
JOSEPHINE VIRGINIA GRAY, a/k/a                  No. 02-4990
Josephine Stribbling, a/k/a
Josephine Mills,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
              Deborah K. Chasanow, District Judge.
                            (CR-01-566)

                      Argued: February 4, 2005

                      Decided: April 29, 2005

       Before WIDENER and SHEDD, Circuit Judges, and
    James C. CACHERIS, Senior United States District Judge
    for the Eastern District of Virginia, sitting by designation.



Affirmed in part, vacated in part, and remanded by published opinion.
Judge Shedd wrote the opinion, in which Judge Widener and Judge
Cacheris joined.


                            COUNSEL

ARGUED: Denise Charlotte Barrett, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Bal-
2                       UNITED STATES v. GRAY
timore, Maryland, for Appellant. Sandra Wilkinson, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greenbelt, Maryland, for Appellee. ON BRIEF: James Wyda, Fed-
eral Public Defender, Baltimore, Maryland, for Appellant. Thomas M.
DiBiagio, United States Attorney, James M. Trusty, Assistant United
States Attorney, Greenbelt, Maryland, for Appellee.


                              OPINION

SHEDD, Circuit Judge:

   A grand jury indicted Josephine Gray on five counts of mail fraud
and three counts of wire fraud relating to her receipt of insurance pro-
ceeds following the deaths of her second husband and a former par-
amour. Gray was convicted on all counts, and the district court
sentenced her to 40 years’ imprisonment, three years of supervised
release, restitution in the amount of $170,000, and a special assess-
ment of $800. Gray now challenges her conviction, arguing that the
evidence was insufficient to prove the elements of the charged
offenses; the district court improperly permitted the Government to
reopen its case to prove the alleged mailings; and the district court
improperly admitted "other crimes" and hearsay evidence against
Gray. We find no reversible error on these grounds and affirm Gray’s
conviction. We vacate Gray’s sentence, however, and remand this
case for resentencing consistent with the Supreme Court’s recent
decision in United States v. Booker, 125 S. Ct. 738 (2005).

                                   I.

  Wilma Jean Wilson met Gray in the late summer of 2000, and the
two became friends.1 They spoke over the telephone, and Wilson
sometimes visited Gray’s house. During one of those visits, Gray was
busy cleaning a cluttered room and Wilson offered to help. As they
    1
   Because Gray challenges the sufficiency of the evidence to support
her conviction, we view the evidence adduced at trial in the light most
favorable to the Government. See United States v. Glasser, 315 U.S. 60,
80 (1942).
                        UNITED STATES v. GRAY                          3
were talking, Gray stopped cleaning and left the room briefly; when
she returned, she brought newspaper articles describing her prior
arrests. In fact, those articles reported that Gray had killed her former
husbands. Wilson asked if the reports were true, and Gray replied that
she was going to tell Wilson something she had never told anyone
before and she did not want Wilson to say anything about it. In an
emotionless, matter-of-fact manner, Gray then told Wilson that "she
had killed both her husbands and another gentleman." J.A. 144.

   Gray told Wilson that she had killed her first husband, Norman
Stribbling, because she was tired of being abused by him. According
to Wilson, "[s]he told me that they had gone out for a ride and that
she had shot him. . . . [S]he left the body over on River Road, and
it was set up to look like it was a robbery." J.A. 145. Gray then con-
fessed to Wilson that she had also killed her second husband, William
"Robert" Gray. Although Gray said she was alone with Stribbling
when she killed him, "she had help" killing Robert Gray. J.A. 146.
The help came from Clarence Goode, Gray’s cousin and boyfriend.
Gray explained to Wilson that Goode "had tried to blackmail her,"
demanding money in exchange for his silence about the murder of
Robert Gray, so "she had to get rid of him too." J.A. 147.

                                   A.

   Gray’s first husband, Stribbling, maintained a life insurance policy
through John Hancock Mutual Life Insurance Company and named
Gray as the beneficiary. In the early morning of March 3, 1974, Strib-
bling was found dead in his parked car on River Road, near his home
in Montgomery County, Maryland. An autopsy revealed that Strib-
bling died from a single gunshot wound to the head. Shortly after
Stribbling’s death, Gray made a claim for insurance benefits and later
received a check in the amount of $16,000.

                                   B.

   Gray had been having an affair with Robert Gray while she was
still married to Stribbling. In August 1975, the couple bought a house
in Gaithersburg, Maryland — using most of the proceeds from Strib-
bling’s insurance policy as a down payment — and three months later
they married. Robert Gray maintained an insurance policy through
4                      UNITED STATES v. GRAY
Minnesota Mutual Life Insurance Company ("Minnesota Mutual")
that provided for payment of the mortgage on the Grays’ house in
Gaithersburg in the event of his death, with any excess going to his
spouse. Robert Gray also maintained an accidental death insurance
policy through Life Insurance Company of North America ("LINA")
and designated Gray as his beneficiary.

  Robert Gray left the Gaithersburg house in August 1990, telling
family members that his wife was trying to kill him and that she was
having an affair with Goode, who had been living with the Grays. So
convinced was Robert Gray that his wife intended him harm that he
removed her as his beneficiary under two other insurance policies. He
asked relatives and friends for help in avoiding a possible assault by
Gray or Goode.

   In late August 1990, Robert Gray brought criminal charges against
Gray, alleging that Gray had assaulted him at his workplace by swing-
ing at him with a club and lunging at him with a knife. Robert Gray
also brought charges against Goode, alleging that Goode had threat-
ened him with a 9-millimeter handgun. Robert Gray appeared in court
on October 5, 1990, but the case against Gray and Goode was contin-
ued. Later that same day, Robert Gray was driving home when he
noticed his wife’s car behind him. She was flashing her lights and sig-
naling her husband to pull over. When Robert Gray did not pull over,
Gray drove her car alongside her husband’s car. As Robert Gray
turned to look toward his wife, Goode sat up (from a reclined posi-
tion) in the front passenger seat and pointed a gun at him. Robert
Gray reported this incident to police, and a warrant was issued for the
arrests of Gray and Goode. One week before the November 16, 1990
trial date, Robert Gray was discovered dead in his new apartment,
shot once in the chest and once in the neck with a .45 caliber hand-
gun.

   Gray told police investigators that she was not involved in her hus-
band’s death and that she did not own a .45 caliber handgun. Other
witnesses testified, however, that they had seen Gray in possession of
a .45 caliber handgun, and police investigators retrieved a .45 caliber
bullet from her purse. Gray also offered an alibi that other witnesses
at trial discredited.
                       UNITED STATES v. GRAY                         5
   As a result of Robert Gray’s death, Minnesota Mutual paid approx-
imately $51,625 to Perpetual Savings Bank — the named beneficiary
— to cover the mortgage on the Gaithersburg house. Once the mort-
gage was satisfied, Gray sold the house for a significant profit. The
total benefit under Robert Gray’s policy exceeded the mortgage pay-
off amount, so Minnesota Mutual expected to pay the excess benefit
to Robert Gray’s spouse. Because Gray’s whereabouts were unknown
to Minnesota Mutual, that benefit was not processed for about ten
years.

   In 2001, federal law enforcement officers provided Minnesota
Mutual a current address for Gray, and the company mailed Gray a
form letter notifying her of the availability of the excess benefit and
enclosing an application. Having received this information, Gray tele-
phoned Minnesota Mutual and asked whether the policy had a double
indemnity benefit if Robert Gray’s death was accidental; it did not.
Gray then completed the claim application and mailed it to Minnesota
Mutual. The next week, Gray telephoned Minnesota Mutual to moni-
tor the status of her claim. Minnesota Mutual eventually mailed Gray
a check for more than $2,400.

   Gray made a claim for benefits under the LINA policy in May
1991. LINA did not initially pay any benefit because it knew that
Gray was a suspect in Robert Gray’s murder. After learning that Gray
had been indicted, LINA asked Gray to disclaim her interest in the
benefits under its policy. She refused, so LINA filed an interpleader
action to determine the proper beneficiary under Robert Gray’s policy
and Maryland law. Gray counterclaimed against LINA, seeking the
full benefit under the policy plus attorneys’ fees. LINA bore the costs
of this litigation, which far exceeded the value of the policy. LINA
ultimately paid Gray $2,000 when the other beneficiaries abandoned
their claims to the benefits.

   Consistent with Maryland law, both Minnesota Mutual and LINA
refused to pay benefits to named beneficiaries who wrongfully caused
the death of the insured. Both Minnesota Mutual and LINA relied
upon local law enforcement investigators to determine whether Gray
was involved in Robert Gray’s death.
6                      UNITED STATES v. GRAY
                                  C.

   Gray told Wilson that she "had to get rid of" Goode because he was
blackmailing her. Goode had conspired with Gray in Robert Gray’s
murder, and he was demanding "part of the insurance money that she
received" from Robert Gray’s death in return for his silence. J.A. 147.
On June 21, 1996, Baltimore City Police officers found Goode’s body
in the trunk of his car; he had been shot in the back with a 9-
millimeter handgun. Goode had told his sister that he was going to
visit Gray at her house, where police later found 9-millimeter bullets
and a large blood stain on the floor of the garage.

   Goode maintained a life insurance policy through Interstate Assur-
ance Company ("Interstate Assurance") and named Gray as his bene-
ficiary under the policy. Shortly after an incident in which Gray
pointed a knife at him, Goode closed the bank account from which the
premiums for this policy were paid. Interstate Assurance advised
Goode by letter in June 1996 that he had a 60-day grace period before
the policy would be cancelled for non-payment. Goode’s mail was
sent to Gray’s address, however, and Gray killed Goode shortly after
learning that the policy might be cancelled. Gray filed a claim for
benefits in September 1996, but Interstate Assurance refused to pay
because it suspected that Gray was involved in Goode’s death. When
Gray had not been arrested after two years, Interstate Assurance filed
an interpleader action to determine the proper beneficiary under
Goode’s policy. In the course of that litigation, Gray filed pleadings,
by mail, in which she flatly denied any involvement in Goode’s death.
Because Gray’s guilt could not be proved at that time, the parties set-
tled the interpleader action and Interstate Assurance paid Gray
$99,990 in benefits under Goode’s policy.

                                  D.

   Shortly after Goode’s murder, Gray showed her new boyfriend,
Andre Savoy, a copy of Goode’s insurance policy and told him that
she planned to buy him a new Mustang GT with the proceeds. Gray
never bought Savoy that car, but she did make inquiries about obtain-
ing life insurance on him. According to Wilson, Gray asked her for
help in obtaining insurance on Savoy through a Virginia company.
When federal agents contacted Wilson in February 2002, she immedi-
                         UNITED STATES v. GRAY                           7
ately asked about Savoy. She thought Gray might have tried to kill
him too.

                                    E.

   Counts One through Four of the indictment charged Gray with exe-
cuting a scheme to defraud Minnesota Mutual and LINA of life insur-
ance benefits they paid Gray as a result of Robert Gray’s death.
Counts Five through Eight charged Gray with executing a scheme to
defraud Interstate Assurance of the benefits it paid Gray as the result
of Goode’s death. The indictment alleged that Gray "intentionally
caused the death[s]" of both Robert Gray and Goode and then fraudu-
lently concealed her role in their murders from the insurance compa-
nies. As she submitted claims for benefits and telephoned the
insurance companies to monitor her claims, and in papers filed in
legal proceedings concerning the insurance policies, Gray consistently
denied having any involvement in the murders.

                                    II.

   Gray challenges her conviction on several grounds. First, she
argues that the evidence was insufficient to support a conviction on
all counts of the indictment because the insurance companies — the
victims identified in the indictment — had no interest in the benefits
paid under the policies. Second, Gray argues that the evidence was
insufficient to support a conviction on Counts One through Four
because it did not prove that she intended to defraud Minnesota
Mutual by her conduct. Third, Gray challenges the district court’s
denial of her motion for judgment of acquittal on Counts Seven and
Eight because the Government failed to prove the alleged mailings in
its case-in-chief. Finally, Gray argues that she is entitled to a new trial
because the district court erroneously admitted into evidence "other
crimes" evidence related to the Stribbling murder and hearsay testi-
mony from Robert Gray.

                                    A.

  Gray first contends that her convictions on all counts of the indict-
ment should be vacated because the evidence failed to establish that
8                       UNITED STATES v. GRAY
the insurance companies had any property interest in the benefits paid
under the relevant insurance policies. Gray’s conviction must be
upheld if "there is substantial evidence, taking the view most favor-
able to the Government," to support it. Glasser, 315 U.S. at 80.
"[S]ubstantial evidence is evidence that a reasonable finder of fact
could accept as adequate and sufficient to support a conclusion of a
defendant’s guilt beyond a reasonable doubt." United States v. Bur-
gos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc).

   Both the mail fraud and wire fraud statutes criminalize "devis[ing]
or intending to devise any scheme or artifice to defraud, or for obtain-
ing money or property by means of false or fraudulent pretenses, rep-
resentations, or promises." 18 U.S.C. §§ 1341, 1343. It is essential to
a conviction under these statutes that the victim of the alleged fraud
actually have an interest in the money or property obtained by the
defendant. United States v. Adler, 186 F.3d 574, 576 (4th Cir. 1999).
Gray contends that although she obtained more than $150,000 in
insurance proceeds from Minnesota Mutual, LINA, and Interstate
Assurance, that money never actually belonged to the insurance com-
panies.

   The Supreme Court has made it clear that the federal fraud statutes
should be "interpreted broadly insofar as property rights are con-
cerned." McNally v. United States, 483 U.S. 350, 356 (1987); see also
United States v. Mancuso, 42 F.3d 836, 845 (4th Cir. 1994) (stating
that "the scope of property interests protected is to be construed fairly
widely"). The Government need not prove that the victim suffered a
monetary loss as a result of the alleged fraud; it is sufficient that the
victim was deprived of some right over its property. Carpenter v.
United States, 484 U.S. 19, 26-27 (1987). In the analogous context of
the federal bank fraud statute, we have stated that property is anything
in which a person has a "right that could be assigned, traded, bought,
and otherwise disposed of." Mancuso, 42 F.3d at 845.

   A property owner has an intangible right to control the disposition
of its assets. See Crane v. Commissioner, 331 U.S. 1, 6 (1947). The
Supreme Court noted in McNally that the defendant’s mail fraud con-
viction might have been affirmed had the jury been "charged that to
convict it must find that the Commonwealth was deprived of control
over how its money was spent." 483 U.S. at 360. Since McNally was
                        UNITED STATES v. GRAY                          9
decided, several other circuits have concluded that the mail fraud and
wire fraud statutes cover fraudulent schemes to deprive victims of
their rights to control the disposition of their own assets. See United
States v. Welch, 327 F.3d 1081, 1108 (10th Cir. 2003); United States
v. Dinome, 86 F.3d 277, 283-84 (2d Cir. 1996); United States v.
Madeoy, 912 F.2d 1486, 1492 (D.C. Cir. 1990); United States v.
Shyres, 898 F.2d 647, 652 (8th Cir. 1990); United States v. Kerkman,
866 F.2d 877, 880 (6th Cir. 1989); United States v. Fagan, 821 F.2d
1002, 1011 n.6 (5th Cir. 1987); cf. United States v. Catalfo, 64 F.3d
1070, 1077 (7th Cir. 1995) (concluding that the victim had a property
interest in "the right to control its risk of loss").

   In this case, the insurance companies did, in fact, suffer monetary
losses as the result of Gray’s fraud. The money that Gray received
was money that belonged to the insurance companies: They wrote the
checks, and those checks were backed by the insurance companies’
assets. Payment of benefits to Gray represented a loss to the insurance
companies and no one else. Moreover, Minnesota Mutual and Inter-
state Assurance had a property interest in controlling the disposition
of their assets, i.e., paying out benefits in accordance with policy
terms and applicable law. By killing Robert Gray and Goode, Gray
manufactured the occurrences that gave rise to the insurance compa-
nies’ payment obligations. By submitting claims for benefits under
the policies, without acknowledging her culpability in the insureds’
deaths, Gray sought to obtain money from the insurance companies
under false pretenses and to interfere with their ability to dispose of
their own assets in the proper manner.2
  2
   Other courts have affirmed fraud convictions where the defendant,
like Gray, created the circumstances giving rise to a claim and then made
a claim for benefits under the policy. See, e.g., United States v. Hart-
mann, 958 F.2d 774, 780-81 (7th Cir. 1992) (affirming convictions for
mail fraud and wire fraud where the defendant participated in the murder
of her husband in order to obtain benefits under life and mortgage insur-
ance policies); United States v. Duncan, 919 F.2d 981, 990-92 (5th Cir.
1990) (affirming a mail fraud conviction where the defendant partici-
pated in staged car accidents in order to obtain benefits under hospital-
ization insurance policies); United States v. Candoli, 870 F.2d 496, 511
(9th Cir. 1989) (affirming a mail fraud conviction where the defendant
participated in a conspiracy to commit arson and then made claims for
insurance benefits); United States v. Lundy, 809 F.2d 392, 397 (7th Cir.
1987) (same).
10                       UNITED STATES v. GRAY
   Gray contends that the insurance companies were merely disinter-
ested third parties that held the insureds’ money for the named benefi-
ciaries. Thus, the only true victims of Gray’s fraud were the rightful
beneficiaries under the policies, not the insurance companies.
Whether or not the insurance companies paid the proper parties at the
end of the day, they would not have been required to pay anyone had
Gray not killed their insureds. In other words, the insurance compa-
nies were deprived of the use of their assets by Gray’s accelerating
the necessity to pay benefits.3 Taken in the light most favorable to the
Government, the evidence supports the jury’s finding that Gray
intended to deprive the insurance companies of their "money" and
"property" by means of a fraudulent scheme.

                                    B.

   Gray next contends that her conviction on Counts One through
Four — the counts relating to the Minnesota Mutual policy on Robert
Gray — should be vacated because the evidence was not sufficient to
prove that she lied to police about her involvement in Robert Gray’s
death with the intent to defraud Minnesota Mutual. Again, we must
affirm Gray’s conviction on these counts if the evidence was "ade-
quate and sufficient to support a conclusion of [her] guilt beyond a
reasonable doubt." Burgos, 94 F.3d at 862.

   "Even in the absence of a fiduciary, statutory, or other independent
legal duty to disclose material information, common-law fraud
includes acts taken to conceal, create a false impression, mislead, or
otherwise deceive in order to prevent the other party from acquiring
material information." United States v. Colton, 231 F.3d 890, 898 (4th
Cir. 2000). Although simple nondisclosure generally is not sufficient
  3
    As Gray herself notes, Interstate Assurance disclaimed its interest in
the benefits payable under its policy when it filed its interpleader action,
a step that was necessary because Interstate Assurance held an interest
in those funds before that point, i.e., the time when Gray was executing
her fraudulent scheme. Moreover, Gray’s contention that the insurance
companies merely held the insured’s funds for eventual payment to the
rightful beneficiaries is refuted by the fact that both Minnesota Mutual
and Interstate Assurance paid out much more in benefits than they had
received in premiums paid by their insureds.
                        UNITED STATES v. GRAY                        11
to constitute fraud, the Supreme Court has noted that "mere silence
is quite different from concealment," and in some cases "a suppres-
sion of the truth may amount to a suggestion of falsehood." Stewart
v. Wyoming Cattle Ranche Co., 128 U.S. 383, 388 (1888). Thus, we
have stated that "deceptive acts or contrivances intended to hide infor-
mation, mislead, avoid suspicion, or prevent further inquiry into a
material matter" may constitute fraud. Colton, 231 F.3d at 899.

   The evidence showed that Gray killed Robert Gray, at least in part,
in order to obtain life insurance benefits under his Minnesota Mutual
policy. During the police investigation of Robert Gray’s murder, Gray
did not remain silent. Rather, she falsely denied any involvement in
the murder, falsely denied owning a gun matching the description of
the murder weapon, and even offered a false alibi. Gray’s conduct
helped keep police investigators — and Minnesota Mutual, which
relied upon the police investigation — from determining that she was
involved in Robert Gray’s death.

   By 2001, when Gray learned that the excess benefit was available,
Gray had already been made aware that insurance companies could
not pay benefits to their insureds’ murderers. LINA and Interstate
Assurance had resisted paying benefits to Gray specifically because
they suspected that she was involved in the murders of Robert Gray
and Goode, and Gray confronted the issue directly in the Interstate
Assurance interpleader action. In light of this experience with other
insurance companies, Gray responded to the news that the excess ben-
efit was available by calling Minnesota Mutual to inquire whether she
would be entitled to a double-indemnity benefit if Robert Gray’s
death was accidental. Of course, Gray knew that his death was not
accidental. When she ultimately submitted her claim for the excess
benefit, Gray made no mention of her involvement in the murder and
did not correct any of the false information she had earlier given to
the police. Thus, from the time of Robert Gray’s murder, Gray
actively concealed information that was critical to Minnesota Mutu-
al’s payment obligations.4 Taken in the light most favorable to the
  4
   Gray argues that the evidence fails to show that she defrauded Minne-
sota Mutual with respect to the mortgage payoff to Perpetual Savings
Bank in 1991. Although the evidence concerning the mortgage payoff to
12                      UNITED STATES v. GRAY
Government, the evidence was sufficient to prove that Gray intended
to defraud Minnesota Mutual and thus sufficient to support Gray’s
conviction on Counts One through Four.

                                   C.

   Gray argues that her conviction on Counts Seven and Eight — the
mail fraud counts relating to the pleadings she filed in the Interstate
Assurance interpleader action — should be vacated because the dis-
trict court relied on evidence presented after she moved for a judg-
ment of acquittal under Fed. R. Crim. P. 29 and the district court
reserved ruling on that motion. We review de novo the district court’s
denial of a motion for judgment of acquittal. United States v. Galli-
more, 247 F.3d 134, 136 (4th Cir. 2001).

   In order to obtain a conviction under the mail fraud statute, the
Government must prove that the defendant caused the United States
mails to be used in furtherance of a fraudulent scheme. 18 U.S.C.
§ 1341. Counts Seven and Eight of the indictment alleged that Gray
caused two specific pleadings to be mailed "from Rockville, Mary-
land to the Circuit Court of Baltimore City, Maryland in Baltimore,
Maryland." J.A. 31-32.

   At the hearing on Gray’s Rule 29 motion, Gray’s counsel argued
that the Government’s evidence failed to prove that these pleadings

Perpetual Savings Bank was important to describe the context of the
fraud on Minnesota Mutual, it was not necessary for conviction on
Counts One through Four. Those counts charged Gray with making spe-
cific telephone calls and causing specific mailings in April and May
2001 in connection with her claim for the excess benefit, not the mort-
gage payoff. The evidence established that the excess benefit would not
have been available at all but for Gray’s killing Robert Gray in 1991.
Other evidence proved that Gray intended to profit by the murder, and
that was sufficient to prove a scheme to defraud Minnesota Mutual of
insurance benefits. The fact that Gray did not make a claim for the mort-
gage payoff — she could not make such a claim under the policy — in
no way diminishes the evidence establishing that she killed Robert Gray
in order to make available the claim for insurance benefits that she later
invoked.
                        UNITED STATES v. GRAY                        13
had been mailed to the courthouse. The Government replied that it
was relying upon three pieces of circumstantial evidence: (1) the cer-
tificates of service showing that the person responsible for the plead-
ings mailed them to opposing counsel, (2) the date stamps on the file-
stamped copies of the pleadings, indicating that the pleadings were
received by the court several days after the date shown on the certifi-
cates of service, and (3) the law firm that represented Gray was
located in Rockville, Maryland, while the court was located in Balti-
more.

   After the district court announced that it would reserve ruling on
the Rule 29 motion, the Government moved to reopen its case-in-
chief in order to present testimony from Gray’s former counsel con-
cerning the manner in which he typically filed pleadings. The district
court granted the Government’s motion, and Gray’s former attorney,
John Kudel, testified that he mailed the pleadings at issue in Counts
Seven and Eight to the Circuit Court of Baltimore City. The district
court later denied Gray’s Rule 29 motion.

  Gray argues that the district court was not permitted to consider
Kudel’s testimony under Rule 29(b), which states that

    The court may reserve ruling on the motion, proceed with
    the trial (where the motion is made before the close of all
    the evidence), submit the case to the jury, and decide the
    motion either before the jury returns a verdict or after it
    returns a verdict of guilty or is discharged without having
    returned a verdict. If the court reserves decision, it must
    decide the motion on the basis of the evidence at the time
    the ruling was reserved.

(Emphasis added.) The final sentence of the Rule was intended to
address the problem that arises "where the defense decides to present
evidence and run[s] the risk that such evidence will support the gov-
ernment’s case." Fed. R. Crim. P. 29(b) advisory committee note.
Thus, a district court may not reserve ruling on a defendant’s motion
for judgment of acquittal and then later penalize the defendant by
relying upon the defendant’s own evidence to deny the motion. See
United States v. Wahl, 290 F.3d 370, 375 (D.C. Cir. 2002) ("The dis-
trict court in this case reserved Wahl’s motion at the close of the gov-
14                       UNITED STATES v. GRAY
ernment’s case. Any ruling on that motion, then, should have been
made solely on the evidence offered by the government.").

   The mailings alleged in Counts Seven and Eight were proved
solely by the Government’s evidence, not Gray’s. Nevertheless, Gray
contends that the district court improperly considered the evidence
presented by the Government after it initially rested. Under Gray’s
theory, a district court’s reserving its ruling on a defendant’s Rule 29
motion seals the evidentiary record completely for purposes of that
motion, even excluding the possibility that the Government may
reopen its case-in-chief.

   We disagree. Rule 29 provides that a district court may grant a
motion for judgment of acquittal only "[a]fter the government closes
its evidence or after the close of all the evidence." Fed. R. Crim. P.
29(a). Where the district court properly permits the Government to
reopen its case-in-chief, see United States v. Abbas, 74 F.3d 506, 510
(4th Cir. 1996), it cannot be said that the Government "closes its evi-
dence" before the conclusion of its reopened case.5 Likewise, the dis-
trict court cannot be said to reserve decision under Rule 29 until that
time, when a decision would otherwise be appropriate. Under Rule
29(b), the district court would be permitted to consider all of the evi-
dence presented in the Government’s case-in-chief — before and after
  5
   A district court may allow the Government to reopen its case even
after the defendant makes a Rule 29 motion. See United States v. Mojica-
Baez, 229 F.3d 292, 299-300 (1st Cir. 2000) (affirming the district
court’s reopening the Government’s case to present a stipulation proving
a bank’s federally-insured status); United States v. Rouse, 111 F.3d 561,
573 (8th Cir. 1997) (affirming the district court’s reopening the Govern-
ment’s case to present a stipulation establishing that the charged offenses
occurred on federal lands); United States v. Leslie, 103 F.3d 1093, 1104
(2d Cir. 1997) (affirming the defendant’s conviction where the Govern-
ment presented evidence of a bank’s federally-insured status only after
the defendant moved for judgment of acquittal). As the Ninth Circuit has
noted, "[o]ne purpose of Rule 29 motions is to alert the court to omitted
proof so that, if it so chooses, it can allow the government to submit
additional evidence." United States v. Suarez-Rosario, 237 F.3d 1164,
1167 (9th Cir. 2001) (affirming the district court’s decision to allow the
Government to reopen its case to prove the defendant’s identity).
                        UNITED STATES v. GRAY                          15
the district court permitted reopening — when it ultimately rules on
the Rule 29 motion.6

   The district court permitted the Government to reopen its case for
the limited purpose of presenting testimony from Kudel establishing
that he mailed the pleadings specified in Counts Seven and Eight. The
Government initially intended to present this testimony — Kudel was
on the Government’s witness list — but inadvertently rested without
putting him on the witness stand. Kudel’s testimony was plainly rele-
vant, admissible, and helpful to the jury, and Gray had ample opportu-
nity to cross-examine him. There was no unfair surprise and no risk
of distorting the importance of Kudel’s testimony. Accordingly, the
district court did not abuse its discretion in permitting the Govern-
ment to reopen its case-in-chief to present this evidence, see Abbas,
74 F.3d at 511 (describing the factors to be considered in ruling on
a motion to reopen), and it was entirely appropriate for the district
court to consider Kudel’s testimony in denying Gray’s Rule 29
motion.

                                   D.

   Gray seeks a new trial based upon the district court’s admission of
testimony concerning (1) her involvement in Stribbling’s murder and
(2) Robert Gray’s fear for his safety. We review the district court’s
evidentiary rulings for abuse of discretion. See United States v.
Queen, 132 F.3d 991, 995 (4th Cir. 1997).

                                    1.

   Over Gray’s objection, the district court admitted certain testimony
concerning the 1974 murder of Stribbling, Gray’s first husband. The
jury heard testimony describing the crime scene and the autopsy
results, as well as testimony from two men who claimed that Gray
had solicited them (unsuccessfully) to kill Stribbling for money.
  6
   So long as the district court acted within its discretion in permitting
the Government to reopen its case-in-chief, the defendant cannot com-
plain that he has been deprived of the protection afforded by Rule 29(b).
In no event can the defendant’s evidence be used to deny his Rule 29
motion.
16                      UNITED STATES v. GRAY
Another witness testified that Gray had offered her money to provide
Gray an alibi for the time of the murder. Finally, the jury heard testi-
mony from one witness (in addition to Wilma Jean Wilson) who said
that Gray had admitted shooting Stribbling. The district court
instructed the jury that the evidence concerning the Stribbling murder
was admitted only "as it may relate to the defendant’s motivation with
regard to the conduct alleged in this case relating to William Robert
Gray. You may not consider it for any other purpose." J.A. 649.

  Gray contends that this evidence should have been excluded under
Fed. R. Evid. 404(b), which provides as follows:

     Evidence of other crimes, wrongs, or acts is not admissible
     to prove the character of a person in order to show action
     in conformity therewith. It may, however, be admissible for
     other purposes, such as proof of motive, opportunity, intent,
     preparation, plan, knowledge, identity, or absence of mis-
     take or accident . . . .

We have noted that "Rule 404(b) is viewed as an inclusive rule,
admitting all evidence of other crimes or acts except that which tends
to prove only criminal disposition." United States v. Young, 248 F.3d
260, 270-71 (4th Cir. 2001) (internal quotations omitted).

   Evidence of "other crimes" is admissible under Rules 404(b) and
403 if four conditions are satisfied. First, "[t]he evidence must be rele-
vant to an issue, such as an element of an offense, and must not be
offered to establish the general character of the defendant. In this
regard, the more similar the prior act is (in terms of physical similar-
ity or mental state) to the act being proved, the more relevant it
becomes." Queen, 132 F.3d at 997. Second, "[t]he act must be neces-
sary in the sense that it is probative of an essential claim or an ele-
ment of the offense." Id. Third, "[t]he evidence must be reliable." Id.
Finally, "the evidence’s probative value must not be substantially out-
weighed by confusion or unfair prejudice in the sense that it tends to
subordinate reason to emotion in the factfinding process." Id.

   All four conditions are satisfied here. The Government was
required to prove that Gray intentionally killed Robert Gray and then
intentionally concealed her crime from Minnesota Mutual and LINA.
                        UNITED STATES v. GRAY                        17
The defense argued at trial, however, that Gray was merely a passive
beneficiary of Robert Gray’s death; she was not involved in his mur-
der in any way; and the fact that she collected insurance proceeds
under Robert Gray’s policies was entirely coincidental. In light of the
evidence proving that Gray killed Robert Gray, the evidence concern-
ing the Stribbling murder was "useful as reducing the possibility that
the [killing of Robert Gray] was done with innocent intent." Queen,
132 F.3d at 995 (internal quotations omitted). Thus, this evidence was
relevant.

   Because a conviction of mail fraud requires proof that the defen-
dant intended to defraud the victim, see Dan River, Inc. v. Icahn, 701
F.2d 278, 291 (4th Cir. 1983), the evidence concerning the Stribbling
murder was also necessary. This evidence proved that Gray partici-
pated in the murder of her first husband with the assistance of Robert
Gray and later collected insurance proceeds under her husband’s pol-
icy. She later killed Robert Gray in order to eliminate the only witness
to the Stribbling murder and to collect even more insurance proceeds.
Although the Government was not required to prove Gray’s particular
motive for killing Robert Gray, this evidence was probative of her
intent to commit the murder and defraud the insurance companies.

   The evidence was also reliable. The jury heard testimony from
Gray’s friend Wilma Jean Wilson (to whom Gray confessed killing
her first husband), other witnesses whom Gray solicited to kill Strib-
bling and to provide a false alibi for her, police officers who
described the Stribbling murder scene, and insurance company repre-
sentatives who explained how Gray benefitted from Stribbling’s
death. These witnesses testified under oath and were subject to cross-
examination, such that Gray had ample opportunity to challenge the
reliability of their accounts.

   Finally, the probative value of this evidence was not substantially
outweighed by its prejudicial impact, "in the sense that it tend[ed] to
subordinate reason to emotion in the factfinding process." Queen, 132
F.3d at 997. The district court excluded other evidence concerning the
Stribbling murder and carefully limited the scope of the Govern-
ment’s case on this issue. In addition, the district court specifically
instructed the jury that it could consider evidence concerning the
Stribbling murder only in connection with the murder of Robert Gray
18                      UNITED STATES v. GRAY
and not for any other purpose. This evidence was probative, and
although it was harmful to Gray, it was not unduly prejudicial. In
sum, the district court did not abuse its discretion in admitting testi-
mony concerning Gray’s involvement in the Stribbling murder.

                                   2.

   The district court also admitted into evidence several out-of-court
statements made by Robert Gray during the three months preceding
his murder:

     Robert Gray’s criminal complaint alleging that Goode had
     tossed a 9-millimeter handgun on the table at his house to
     provoke an argument;

     Robert Gray’s criminal complaint alleging that Gray had
     tried to stab him with a knife and attack him with a club;

     Statements made by Robert Gray to Darnell Gray and a
     police detective, claiming that Gray and Goode had
     assaulted him in October 1990; and

     Statements made by Robert Gray to Rodney Gray claiming
     that Goode had pulled a gun on him outside a restaurant in
     September or October 1990.

   Although out-of-court statements ordinarily may not be admitted to
prove the truth of the matters asserted, the doctrine of forfeiture by
wrongdoing allows such statements to be admitted where the defen-
dant’s own misconduct rendered the declarant unavailable as a wit-
ness at trial. The Supreme Court applied this doctrine in Reynolds v.
United States, 98 U.S. 145 (1878), stating that "[t]he Constitution
gives the accused the right to a trial at which he should be confronted
with the witnesses against him; but if a witness is absent by [the
accused’s] own wrongful procurement, he cannot complain if compe-
tent evidence is admitted to supply the place of that which he has kept
away." Id. at 158. By 1996, every circuit to address the issue had rec-
ognized this doctrine. See United States v. Houlihan, 92 F.3d 1271,
1280 (1st Cir. 1996); United States v. Mastrangelo, 693 F.2d 269,
                        UNITED STATES v. GRAY                          19
273-74 (2d Cir. 1982); Steele v. Taylor, 684 F.2d 1193, 1202 (6th Cir.
1982); United States v. Thevis, 665 F.2d 616, 631 (5th Cir. 1982);
United States v. Balano, 618 F.2d 624, 629 (10th Cir. 1979); United
States v. Carlson, 547 F.2d 1346, 1357 (8th Cir. 1976).7

   Fed. R. Evid. 804(b)(6), which took effect in 1997, codifies the
common-law doctrine of forfeiture by wrongdoing as an exception to
the general rule barring admission of hearsay evidence. Fed. R. Evid.
804(b)(6) advisory committee note. Under Rule 804(b)(6), "[a] state-
ment offered against a party that has engaged or acquiesced in wrong-
doing that was intended to, and did procure the unavailability of the
declarant as a witness" is admissible at trial. In order to apply the
forfeiture-by-wrongdoing exception, the district court must find, by
the preponderance of the evidence, see United States v. Scott, 284
F.3d 758, 762 (7th Cir. 2002),8 that (1) the defendant engaged or
acquiesced in wrongdoing (2) that was intended to render the declar-
ant unavailable as a witness and (3) that did, in fact, render the declar-
ant unavailable as a witness. The district court need not hold an
independent evidentiary hearing if the requisite findings may be made
based upon evidence presented in the course of the trial. United States
v. Johnson, 219 F.3d 349, 356 (4th Cir. 2000).

   Gray contends that Rule 804(b)(6) should not apply in this case
because she did not intend to procure Robert Gray’s unavailability as
a witness at this trial. "Because the Federal Rules of Evidence are a
legislative enactment, we turn to the traditional tools of statutory con-
struction in order to construe their provisions. We begin with the lan-
guage itself." Beech Aircraft Corp. v. Rainey, 488 U.S. 153, 163
(1988). The text of Rule 804(b)(6) requires only that the defendant
  7
     The Supreme Court recently confirmed the continuing vitality of the
forfeiture-by-wrongdoing doctrine. See Crawford v. Washington, 124
S. Ct. 1354, 1370 (2004).
   8
     In addition to Scott, see United States v. Zlatogur, 271 F.3d 1025,
1028 (11th Cir. 2001); United States v. Dhinsa, 243 F.3d 635, 653-54 (2d
Cir. 2001); United States v. Cherry, 217 F.3d 811, 815 (10th Cir. 2000);
United States v. Emery, 186 F.3d 921, 926-27 (8th Cir. 1999); United
States v. White, 116 F.3d 903, 912 (D.C. Cir. 1997); Houlihan, 92 F.3d
at 1280. The Fifth Circuit requires proof of the predicate facts by clear
and convincing evidence. Thevis, 665 F.2d at 631.
20                      UNITED STATES v. GRAY
intend to render the declarant unavailable "as a witness." The text
does not require that the declarant would otherwise be a witness at
any particular trial, nor does it limit the subject matter of admissible
statements to events distinct from the events at issue in the trial in
which the statements are offered. Thus, we conclude that Rule
804(b)(6) applies whenever the defendant’s wrongdoing was intended
to, and did, render the declarant unavailable as a witness against the
defendant, without regard to the nature of the charges at the trial in
which the declarant’s statements are offered. Accord Dhinsa, 243
F.3d at 652-53; Emery, 186 F.3d at 926; 4 C. Mueller & L. Kirkpat-
rick, Federal Evidence § 507.1, at 268 (2d ed. Supp. 2004) ("It seems
that there is no limit on the subject matter of statements that can be
admitted under this exception, which means that statements in which
the declarant implicates a defendant in a plot to kill the declarant him-
self can fit the exception.").

   Our interpretation of Rule 804(b)(6) advances the clear purpose of
the forfeiture-by-wrongdoing exception. The advisory committee
noted its specific goal to implement a "prophylactic rule to deal with
abhorrent behavior which strikes at the heart of the system of justice
itself." Fed. R. Evid. 804(b)(6) advisory committee note (internal quo-
tations omitted); see also United States v. Thompson, 286 F.3d 950,
962 (7th Cir. 2002) (stating that "the primary reasoning behind this
rule" is "to deter criminals from intimidating or ‘taking care of’ poten-
tial witnesses against them"). More generally, federal courts have rec-
ognized that the forfeiture-by-wrongdoing exception is necessary to
prevent wrongdoers from profiting by their misconduct. See Reynolds,
98 U.S. at 158-59 (holding that a criminal defendant waives his right
to confront a witness whose absence his own misconduct procured
and stating that this rule "has its foundation in the maxim that no one
shall be permitted to take advantage of his own wrong"); Emery, 186
F.3d at 926 (stating that the Rule "establishes the general proposition
that a defendant may not benefit from his or her wrongful prevention
of future testimony from a witness or potential witness"); White, 116
F.3d at 911 (stating that "where the defendant has silenced a witness
through the use of threats, violence or murder, admission of the vic-
tim’s prior statements at least partially offsets the perpetrator’s
rewards for his misconduct"); Houlihan, 92 F.3d at 1279 (applying
the forfeiture-by-wrongdoing exception and noting that "courts will
not suffer a party to profit by his own wrongdoing").
                        UNITED STATES v. GRAY                        21
   Federal courts have sought to effect the purpose of the forfeiture-
by-wrongdoing exception by construing broadly the elements
required for its application. See, e.g., Dhinsa, 243 F.3d at 652 (noting
that the Rule may apply where the declarant was only a potential wit-
ness, i.e., "there was no ongoing proceeding in which the declarant
was scheduled to testify"); Cherry, 217 F.3d at 820 (holding that the
declarant’s statements may be admitted against a person who partici-
pated in a conspiracy to silence the declarant even if that person did
not himself engage in witness intimidation or other wrongdoing);
Steele, 684 F.2d at 1201 (stating that "any significant interference"
with the declarant’s appearance as a witness, including the exercise
of "persuasion and control" or an instruction to invoke the Fifth
Amendment privilege, amounts to wrongdoing that forfeits the defen-
dant’s right to confront the declarant). Although the Rule requires that
the wrongdoing was intended to render the declarant unavailable as
a witness, we have held that a defendant need only intend "in part"
to procure the declarant’s unavailability. Johnson, 219 F.3d at 356;
accord Dhinsa, 243 F.3d at 654; Houlihan, 92 F.3d at 1279.

   Like these applications of the forfeiture-by-wrongdoing exception,
our interpretation of Rule 804(b)(6) ensures that a defendant will not
be permitted to avoid the evidentiary impact of statements made by
his victim, whether or not he suspected that the victim would be a wit-
ness at the trial in which the evidence is offered against him. A defen-
dant who wrongfully and intentionally renders a declarant unavailable
as a witness in any proceeding forfeits the right to exclude, on hearsay
grounds, the declarant’s statements at that proceeding and any subse-
quent proceeding. See United States v. Aguiar, 975 F.2d 45, 47 (2d
Cir. 1992) (affirming the district court’s admission of hearsay testi-
mony to prove witness tampering as well as an underlying drug con-
spiracy, and stating that "[a] defendant who procures a witness’s
absence waives the right of confrontation for all purposes with regard
to that witness").9
  9
   We emphasize that the intent requirement in Rule 804(b)(6) continues
to limit application of the forfeiture-by-wrongdoing exception to those
cases in which the defendant intended, at least in part, to render the
declarant unavailable as a witness against him. See Johnson, 219 F.3d at
356. Absent such intent, Rule 804(b)(6) has no application.
22                      UNITED STATES v. GRAY
   Having rejected Gray’s interpretation of Rule 804(b)(6), we need
only determine whether the district court properly applied the Rule in
admitting Robert Gray’s out-of-court statements. Those statements
were admissible only if the district court properly found, by a prepon-
derance of the evidence, that (1) Gray engaged in some wrongdoing
(2) that was intended to procure Robert Gray’s unavailability as a wit-
ness and (3) that did, in fact, procure his unavailability as a witness.
The district court in this case found that Robert Gray "was killed prior
to the court date on November 15 and 16, and after the defendant was
well aware of his status as a witness, justifies the inference that . . .
the killing was motivated . . . to prevent [Robert Gray] from being
available . . . at court proceedings." J.A. 205. These findings are sup-
ported by the evidence and are sufficient to warrant application of the
Rule 804(b)(6). Accordingly, the district court did not abuse its dis-
cretion in admitting testimony concerning out-of-court statements
made by Robert Gray.

                                   III.

   In addition to challenging her conviction, Gray argues in a supple-
mental brief that her sentence should be vacated in light of the
Supreme Court’s recent decision in United States v. Booker, 125
S. Ct. 738 (2005). Because Gray did not object to her sentence in the
district court, our review is for plain error. See United States v. Olano,
507 U.S. 725, 731-32 (1993); Fed. R. Crim. P. 52(b). Under this stan-
dard of review, "[t]here must be an error that is plain and that affects
substantial rights. Moreover, Rule 52(b) leaves the decision to correct
the forfeited error within the sound discretion of the court of appeals,
and the court should not exercise that discretion unless the error seri-
ously affects the fairness, integrity or public reputation of judicial
proceedings." Olano, 507 U.S. at 732 (internal quotations omitted).

   The district court calculated Gray’s sentence using two alternative
methods. In the first calculation, the district court applied a cross-
reference to the first-degree murder guideline, U.S.S.G. § 2A1.1. In
order to apply this guideline, the district court first had to find that
Gray’s intentional murders of Gray and Goode were premeditated.
Under § 2A1.1, Gray’s base offense level was 43. In the second cal-
culation, the district court started with the base offense level for mail
fraud and then applied enhancements for two specific offense charac-
                         UNITED STATES v. GRAY                          23
teristics — (1) the offense involved more than one victim and (2) the
offense involved possession of a firearm. The court then departed
upward under U.S.S.G. § 5K2.1 based upon a finding that Gray’s
schemes to defraud involved two premeditated murders. The result of
this second calculation was an adjusted offense level of 43. Under
either calculation, Gray’s sentence was increased based upon a factual
finding — that the murders of Robert Gray and Goode were premedi-
tated — that the jury was not required to make.

   This case is similar to United States v. Hughes, ___ F.3d ___, 2005
WL 628224 (4th Cir. Mar. 16, 2005), where we vacated a criminal
sentence and remanded for resentencing in accordance with Booker.
As in Hughes, the district court here imposed the sentence mandated
by the Sentencing Guidelines, based in part upon a fact that was not
found by the jury. See id. at *5 (concluding that application of sen-
tencing enhancements based on judge-found facts was "error" that
was "plain"). As in Hughes, the defendant here was sentenced to a
longer term of imprisonment than the Sentencing Guidelines would
have required had the district court not considered that fact. See id.
at *5-*6 (concluding that imposition of a sentence in excess of the
maximum sentence permitted by the jury’s verdict affected the defen-
dant’s substantial rights). Consistent with Hughes, we conclude that
the district court committed an error that was plain and that affects
Gray’s substantial rights, and we exercise our discretion to notice the
error. Accordingly, we remand this case for resentencing in accor-
dance with Booker.10
  10
    Although the Sentencing Guidelines are no longer mandatory,
Booker makes clear that a sentencing court must still "consult [the]
Guidelines and take them into account when sentencing." 125 S. Ct. at
767. On remand, the district court should first determine the appropriate
sentencing range under the Guidelines, making all factual findings appro-
priate for that determination. Hughes, 2005 WL 628224, at *4. The court
should consider this sentencing range along with the other factors
described in 18 U.S.C. § 3553(a), and then impose a sentence. Id. If that
sentence falls outside the Guidelines range, the court should explain its
reasons for the departure, as required by 18 U.S.C. § 3553(c)(2). Id. The
sentence must be "within the statutorily prescribed range and . . . reason-
able." Id.
24                     UNITED STATES v. GRAY
                                 IV.

   We affirm Gray’s conviction for mail fraud and wire fraud. The
evidence was sufficient to prove all the elements of each offense, and
the district court’s evidentiary rulings were correct. We vacate the
sentence, however, and remand for resentencing in accordance with
Booker.

                        AFFIRMED IN PART, VACATED IN PART,
                                            AND REMANDED